08-2721-cv
    Stengel v. Black



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 2nd day of March, two thousand ten.

    PRESENT:
                       ROBERT D. SACK,
                       ROBERT A. KATZMANN,
                                Circuit Judges,
                       RICHARD J. SULLIVAN,*
                                District Judge.

    __________________________________________

    Isaac Stengel,

                       Plaintiff-Appellant,

                       v.                                               08-2721-cv

    Bradford Black,

              Defendant-Appellee.
    __________________________________________

    FOR APPELLANT:                (Alex Colgan - argued by); Isaac Stengel, pro




             *
             Richard J. Sullivan, of the United States District Court for the Southern District of New
    York, sitting by designation.
                    se, New York, NY.

FOR APPELLEE:       Ambrose Richardson, Solomon Blum Heymann &
                    Stich LLP, New York, NY.


     Appeal from a judgment of the United States District Court

for the Southern District of New York (Daniels, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

     Plaintiff-Appellant Isaac Stengel, pro se, appeals from the

judgment of the United States District Court for the Southern

District of New York (Daniels, J.), dismissing his complaint

alleging replevin and due process claims.   We assume the parties’

familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

     We review de novo a district court’s dismissal of a

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, see Chambers v. Time Warner, Inc., 282 F.3d 147, 152

(2d Cir. 2002), and Rule 12(b)(2), see DiStefano v. Carozzi North

America, Inc., 286 F.3d 81, 84 (2d Cir. 2001).   Similarly, in

reviewing a district court’s dismissal of a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1), we review

factual findings for clear error and legal conclusions de novo,

accepting all material facts alleged in the complaint as true and

drawing all reasonable inferences in the plaintiff’s favor.      See

                                2
Morrison v. National Australia Bank Ltd., 547 F.3d 167, 170 (2d

Cir. 2008).

     Here, our independent review of the record and relevant case

law reveals that Appellant’s complaint was properly dismissed.

First, with respect to Appellant’s due process claim, lower

federal courts lack subject matter jurisdiction in “cases brought

by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of

those judgments.”    Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005) (explaining the Rooker-Feldman

doctrine).    Appellant’s complaint satisfies all of the criteria

for application of the Rooker-Feldman doctrine, in that: (1) he

lost in an Ohio state court action; (2) he complains that he was

injured by the Ohio state court judgment; (3) he has invited

review and rejection of that judgment, arguing in his complaint

that it was erroneous, and on appeal explicitly calling for it to

be vacated; and (4) the Ohio judgment was entered before the

commencement of the instant proceedings.   Accordingly,

Appellant’s due process claim was properly dismissed.     See

ACEquip Ltd. v. Am. Eng’g Corp., 315 F.3d 151, 155 (2d Cir. 2003)

(“Our court may . . . affirm the district court’s judgment on any

ground appearing in the record, even if the ground is different

from the one relied on by the district court.”).   Furthermore, as

the due process claim was the only alleged basis for federal
                                3
subject matter jurisdiction, it was proper for the district court

to decline to exercise supplemental jurisdiction over Appellant’s

replevin claim arising under state law.     See 28 U.S.C.

§ 1367(c)(3); Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350

n.7 (1988) (“[I]n the usual case in which all federal-law claims

are eliminated before trial, the balance of factors . . . will

point toward declining to exercise jurisdiction over the

remaining state-law claims.”).

     For the foregoing reasons, the order of the district court

is hereby AFFIRMED.

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe, Clerk




                                  4